Citation Nr: 1443049	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a claimed disability manifested by joint and muscle pains.

4.  Entitlement to a higher initial rating for the service-connected right eye conjunctivitis, nontrachomatous, active, pterygium (previously rated as pterygium), rated at a noncompensable level prior to January 20, 2012 and as 10 percent disabling beginning on that date.

5.  Entitlement to an initial rating in excess of 10 percent for the service-connected facial numbness on the distribution of the distal branch of the right trigeminal mandibular nerve.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to December 2001.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a January 2010  rating decision issued by the RO.  

The Board remanded the case for additional development of the record in June 2011.

The record reflects that the Veteran may have developed a dental disorder as a result of the trauma to his jaw in service.  This issue is referred to the AOJ for appropriate action.

The issue of service connection for headaches is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have had tinnitus as he have denied experiencing tinnitus at his December 2011 VA examination.

2.  The Veteran's manifestations of joint and muscle pain, diagnosed as injuries to the extrinsic muscles of the shoulder and chest wall injury, are shown as likely as not to be due to his period of active service.  

3.  The service-connected right eye pterygium is not shown to cause any impairment of central visual acuity, visual field loss or disfigurement.  Active conjunctivitis was first shown on January 20, 2012.

4.  The service-connected impairment involving the trigeminal nerve is shown to be productive of a disability picture that more closely approximates that of moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The Veteran is not shown to have a disability manifested by tinnitus due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by joint and muscle pain involving the extrinsic muscles of the shoulder and chest wall is due to an injury or disease that was incurred in active service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for the assignment of a compensable rating prior to January 20, 2012 or higher than 10 percent beginning on that date for the service-connected right eye disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.84a including Diagnostic Code 6034 (2008), 4.79 including Diagnostic Code 6034 (2013).

4.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected facial numbness involving the distribution of the distal branch of the right trigeminal mandibular nerve are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.124a including Diagnostic Code 8205.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter dated November 2008 that explained VA's duty to assist the Veteran with developing his claim, the criteria for establishing service connection for a claimed disability, and the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  

The Veteran's initial rating claims are downstream issues from his service connection claims. As such, they do not require additional VCAA notice, but a Statement of the Case must be provided addressing the downstream issues. See VAOPGCPREC 8-2003.  In this case, the requisite SOC was issued in July 2010 and a supplemental statement of the case (SSOC) was issued in October 2012.

All indicated evidentiary development has been completed, including obtaining the Veteran's service treatment records and personnel records, his VA treatment records, and his reports of VA examinations.  There was also substantial compliance with the terms of the June 2011 remand in that the requested records and examinations were obtained, with the exception of a Gulf War examination to address whether the Veteran's claimed joint and muscle pains were due to an undiagnosed illness.  

However, the examiner attributed the pains to a diagnosed condition in service, specifically the gunshot wound that the Veteran sustained in service, so to the extent that the undiagnosed illness question was not directly addressed, any defect is rendered harmless in light of the favorable action taken hereinbelow.  There is no indication that additional relevant evidence exists which has not been associated with the claims file.


Service connection

The Veteran seeks service connection for tinnitus and a disorder manifested by muscle and joint pain.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases set forth in 38 C.F.R. § 3.309 may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    


A.  Tinnitus
 
The criteria warranting service connection for tinnitus are not met because there is no evidence that this disorder actually exists.  

While the Veteran claimed service connection for tinnitus, he never described any ringing in his ears or explained why he believed that he had tinnitus.  To the extent that he is competent to report experiencing manifestations of tinnitus, he has not done so here.  

At a VA examination in December 2011, the Veteran expressly denied experiencing recurrent tinnitus.  There is no other evidence to show that the Veteran suffers from a disability manifested by tinnitus.  Therefore, on this record, service connection must be denied.  


B.  Muscle and joint pains.

The Veteran reports having unspecified joint and muscle pain due to his exposure to environmental contamination in service.  

At his VA examination in November 2011, the only joint or muscle pain that he identified was right shoulder pain and spasms. The examiner diagnosed injury to the extrinsic muscles of the shoulder and chest wall.  The original injury in service was noted to be when the Veteran was assaulted with a gun.  

To the extent that the examiner found that the Veteran had no residual disability as the result of the right shoulder and chest muscle injuries because he had a full range of motion of the arms and shoulders and normal strength and endurance, she did not fully assess the significance of the Veteran's assertions of having pain in his right shoulder area.  

Therefore, a supplemental opinion was obtained, and another examiner opined that it was at least as likely as not that the Veteran's joint and muscle pain was related to his period of active service due to the penetrating gunshot wound sustained in service.  

Although the examiner also referenced a quadriceps injury in service, the Veteran never identified any related pain involving the quadriceps and only identified right shoulder pain at his November 2011 examination.  

While neither examiner addressed whether the Veteran's muscle/joint pain was due to a Gulf War undiagnosed illness, the examiner who provided the September 2012 addendum opinion as likely as not associated the identified manifestation to the diagnosed gunshot wound injury incurred in service. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.    


Initial Ratings

The Veteran also seeks a higher rate of compensation for the service-connected right eye disability, evaluated at a noncompensable level prior to January 20, 2012 and 10 percent disabling beginning on that date and for the service-connected facial numbness on the distribution of the distal branch of the right trigeminal nerve, rated as 10 percent disabling.

 Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).


A.  Ptergyium

At the time that the Veteran filed his claim in November 2008, ptergyium was rated for loss of vision, if any.  38 C.F.R. § 4.84(a), diagnostic code 6034 (2008).  Beginning on December 10, 2008, a pterygium was rated based on visual impairment, disfigurement, and conjunctivitis was rated based on the particular findings.  38 C.F.R. § 4.79, Diagnostic Code 6034 (2013). 

Under both versions of the regulation, in order to receive a compensable rating based on impairment of central visual acuity, vision in one (service connected) eye had to be 20/50 or worse.  

In order to assign a 20 percent rating, visual acuity would have to be 20/70 in one eye and 20/50 in the other eye if both eyes were service connected.  If the visual impairment in the service-connected eye was 20/200 or worse a 20 percent or higher rating would apply even if vision in the other eye was normal (or non-service connected).   Visual field loss could also be compensable, if present.  

In this case, the initial noncompensable rating was based on a finding of normal (20/20) vision at separation.   An October 2012 rating decision assigned a 10 percent rating effective on January 20, 2012 based on application of the new rating criteria and a finding of active conjunctivitis that was not previously shown.  

Under the new version of the rating criteria, active nontrachomatous conjunctivitis is rated as 10 percent disabling.  Inactive conjunctivitis is rated based on residuals such as visual impairment and disfigurement.

The Veteran's separation examination, which included an ophthalmology consultation in August 2001, did not identify any visual field loss or impairment, conjunctivitis or disfigurement. Vision was 20/20 in both eyes.  

The Veteran did report having discomfort with occasional redness or itching.  There was a notation of minimal symptoms and minimal size changes.  The Veteran was recommended to use artificial tears as needed and to follow up if the ptergyium enlarged or if additional symptoms developed.  There was no notation of any disfigurement or visual field loss.

A VA eye examination was conducted on January 12, 2012 when the Veteran reported having occasional redness and itching of the eyes.  He denied having any visual problems.  Uncorrected visual acuity in each eye was 20/40 or better; corrected visual acuity was not tested because uncorrected vision was normal.  There was no visual field defect noted.  There was no decrease in visual acuity or other visual impairment due to the ptergyium.  There was no scarring or disfigurement due to the pterygium.  Significantly, the Veteran was found to have active nontrachomatous conjunctivitis in both of his eyes.      

There are no health records in the claims file showing impaired visual acuity, visual field loss, disfigurement, or active conjunctivitis prior to January 12, 2012.

There is no basis for a compensable rating for right eye ptergyium prior to January 12, 2012 even though the Veteran was found to have active conjunctivitis at that time.  There was no documented impairment of vision.  

Although the new rating criteria ostensibly applied only to claims filed on or after December 10, 2008, even if the new rating criteria are applied to this time period there is no basis for a more favorable result as there were no findings of disfigurement or active conjunctivitis prior to the January 12, 2012 examination.  

There is also no basis for a rating in excess of 10 percent beginning on January 12, 2012.  As previously noted, a 10 percent rating applies for active nontrachomatous conjunctivitis pursuant to 38 C.F.R. § 4.79, diagnostic code 6018.  

In order to receive a higher rating, the Veteran would have to have either disfigurement, which was not found to be present, or visual loss sufficient to yield a higher rating.  No visual loss due to ptergyium is documented in this case.  The reported intermittent redness and itchiness do not warrant a higher rating under applicable diagnostic criteria.

The Board has considered the propriety of an extraschedular rating.  However, the Veteran has minimal symptoms related to his service-connected right eye pterygium and they certainly are not so extraordinary or unusual as to render application of the regular rating criteria inequitable or impractical.  There is no indication that the Veteran's work or daily life is impacted in any meaningful way by right eye ptergyium.


B.  Facial numbness of the distribution of the distal branch of the right trigeminal mandibular nerve.  

The Veteran was assigned a 10 percent rating for the service-connected facial numbness based on a finding of moderate incomplete paralysis of the trigeminal nerve (fifth cranial nerve), under 38 C.F.R. § 4.124a, diagnostic code 8205.  

A 30 percent rating is for application for incomplete severe paralysis and a 50 percent rating applies for complete paralysis.  Ratings are dependent upon the relative degree of sensory manifestation or motor loss.  

A March 2009 VA examination documented the Veteran's symptoms of  mild right-sided pain and decreased sensation of the right chin to pain and light touch.   There was no facial twitching or spasm, weakness or paralysis of facial muscles.   The corneal reflex was present.  The function of temporal and masseter muscles on biting hard was noted to be symmetric.  Sensation of the forehead and cheeks was normal.  The problem associated with the diagnosis of neuritis was facial numbness, and there were no significant effects of the problem on occupational activities or usual daily activities.  

Another VA examination was performed in December 2011 when the Veteran reported having facial numbness in the right mandibular area, more localized in the right chin. He also reported experiencing some dental problems (he was not yet service connected for any dental condition).  He stated that his right mandible hurt after chewing and that he feels his jaw tightening when he yawned.  The symptoms of the trigeminal nerve condition consisted of moderate numbness of the side of mouth and throat and severe numbness of the lower face.  

There was no documentation of nerve pain, paraesthesias or dyesthesias, difficulty chewing or swallowing, or increased or decreased salivation.  Muscle strength testing was normal.  Testing to light touch showed decreased sensation in the area of the lower face.  The examiner assessed moderate incomplete paralysis of the trigeminal nerve on the right.  

A rating in excess of 10 percent is not assignable as neither VA examination documented symptoms consistent with a finding of severe incomplete paralysis of the right trigeminal nerve.  The primary symptoms of this disability are numbness and loss of sensation in the lower face/chin area and at times some pain (documented on examination in March 2009 but not in December 2011).  Function of the jaw appears to be entirely normal, and there was no showing to any functional impairment due to the facial numbness and reduced sensation in the lower face/chin area.  There is no indication that this interfered with the Veteran's work or daily activities in any way.  The medical records do not contain any evidence that would equate with severe incomplete paralysis of the trigeminal nerve.  

An extraschedular rating was considered, but the Veteran's symptoms consisting primarily of numbness and decreased sensation in the lower right face, and perhaps some mild pain, are contemplated by the 10 percent rating for moderate incomplete paralysis of the trigeminal nerve.  

This disability appears to have minimal functional impact on the Veteran, and there certainly is no indication of any symptoms or factors that render application of the regular rating criteria inadequate in this case.  

Even when considered in combination with the Veteran's other service-connected disabilities, there is no indication that his overall disability picture is not contemplated by the currently assigned ratings.  
 

ORDER

Service connection for claimed tinnitus is denied.

Service connection for a disability manifested the extrinsic muscles of the shoulder and chest wall injury is granted.

An increased rating for the service-connected right eye conjunctivitis, nontrachomatous, active, with pterygium, rated at noncompensable level prior to January 20, 2012 or in excess of 10 percent beginning on that date is denied.

A rating in excess of 10 percent for the service-connected facial numbness on the distribution or the distal branch right trigeminal mandibular nerve is denied.  



REMAND

The Veteran was afforded a VA examination for headaches in December 2011 and reported having an oppressive pain in the back of the head about once per week and being occasionally accompanied by nausea and dizziness.  The examiner opined that the Veteran's headaches were less likely than not incurred in service because the service and VA treatment records did not document any complaints of headaches and the Veteran did not supply any private medical records documenting his headache manifestations.  

However, the Veteran is competent to state that he experiences headaches and to describe nature and duration of the headaches.  It appears that the examiner discounted the Veteran's assertions because there was no documentation of headaches in any of his medical records either before or after service.  

The Veteran should be afforded a new examination that addresses his statements about the symptoms, onset, and progress of his headaches.  Additionally, any outstanding recent treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should all indicated action to contact the Veteran and request that he identify any treatment received for his claimed headaches since September 2012.  If the Veteran identifies any records and provides appropriate releases, copies of the records should be obtained and associated with the record.  

If records are identified but cannot be obtained, the attempts made to obtain the should be documented in the claims file, and the Veteran should be duly notified.

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed headaches.  

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that any headache disability had its onset during service or otherwise was due to an event or incident of that service or was caused or aggravated by a service-connected disability.  

The examiner should consider the Veteran's statements about the symptoms and progression of his headaches in addition to the other evidence of record in formulating his or her opinion.  

The examiner should provide a complete rationale for the opinion in the report of examination.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


